NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                            Submitted December 22, 2021*
                             Decided December 28, 2021

                                        Before

                     MICHAEL S. KANNE, Circuit Judge

                     ILANA DIAMOND ROVNER, Circuit Judge

                     DAVID F. HAMILTON, Circuit Judge

No. 21-1547

HENRIETTA E. ARNOLD SIMPSON,                      Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Eastern District of Wisconsin.

      v.                                          No. 19-CV-789

LOUIS DEJOY, Postmaster General                   William E. Duffin,
     Defendant-Appellee.                          Magistrate Judge.

                                      ORDER

       Henrietta Simpson was robbed at gunpoint when working at a branch of the
United States Postal Service. After the robbery, USPS allowed the severely distressed
Simpson to work temporarily at a window equipped with protective glass, installed
protective glass at her usual station, and always scheduled a coworker to work with
her. Simpson later sued USPS after she reported that these measures were insufficient—


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1547                                                                        Page 2

primarily because the person working with her would leave the room at times—and
USPS did not do more to accommodate her anxiety. The district court entered summary
judgment for USPS, ruling that no reasonable jury could conclude that USPS had not
reasonably accommodated Simpson’s presumed disability. We affirm.

       We summarize the facts in the light most favorable to Simpson, the non-moving
party. Yochim v. Carson, 935 F.3d 586, 588 (7th Cir. 2019). Simpson requested in late 2017
that USPS accommodate the anxiety she developed after she was robbed at gunpoint
while working a customer-service window. At her doctor’s urging, Simpson asked that
she not be scheduled to work alone at her window until protective glass was installed.
USPS agreed to install the glass on her window and, until then, transferred her to a
station with protected windows. USPS also scheduled someone to work with Simpson
when she was assigned to a window without glass, though that coworker often left the
room for twenty minutes. Simpson could also leave the window when she wished.

      Simpson’s coworkers began making fun of her. Though the record is unclear
about when this ridicule occurred or who took part, Simpson attests that her coworkers
laughed at her and complained about “babysitting” her. Her supervisor also picked on
her and once reprimanded her for accidentally cursing in front of a customer.

       On six occasions around this time, Simpson requested time off under the Family
and Medical Leave Act to care of her dying father. Her supervisor threatened to write
her up if she took the leave, but USPS approved each request. Simpson took all the
leave she requested and did not receive any reprimand or reduction in pay or benefits.

       Simpson considered suing USPS but then settled her potential claims. Still, after
September 2018, the date through which she released her claims, problems persisted,
eventually leading to this lawsuit. In her complaint, Simpson alleged that USPS
discriminated against her because of her anxiety, in violation of the Rehabilitation Act
of 1973, see 29 U.S.C. § 794(a), by inadequately accommodating her disability and
fostering a hostile work environment. She also alleged interference with her right to
take FMLA leave. See 29 U.S.C. § 2615(a)(1).

       USPS eventually moved for summary judgment, and the district court granted
the motion. It explained that no reasonable jury could conclude that Simpson had a
qualifying disability or that, if she did, USPS had failed to reasonably accommodate it
after September 2018. Nor could a reasonable jury find that a handful of barbs from her
No. 21-1547                                                                            Page 3

coworkers created a hostile work environment. Finally, the court ruled that the FMLA-
interference claim failed because Simpson took all the leave she had requested.

       Simpson appealed, but USPS asks us to dismiss the appeal under Rule 28(a) of
the Federal Rules of Appellate Procedure because, it argues, Simpson has not
articulated any error. But we discern some general arguments in Simpson’s brief, which
we construe liberally, Parker v. Four Seasons Hotels, Ltd., 845 F.3d 807, 811 (7th Cir. 2017),
and so we will explain briefly why summary judgment for USPS was proper.

        Simpson principally asserts that USPS unreasonably accommodated her anxiety,
but no reasonable jury could find in her favor. We can assume that the anxiety Simpson
developed after the armed robbery—a condition that her doctor insisted required job
modifications such as not working alone at an unfortified service window—qualifies as
a disability under the Rehabilitation Act. Even so, Simpson lacks evidence that USPS
failed to accommodate the condition in a reasonable way. The record shows that USPS
fulfilled Simpson’s request not to assign her to work alone at an unprotected window: It
moved her to a station with protective glass, installed a shield at her usual window, and
scheduled coworkers to work alongside her. Simpson laments that the coworkers often
left her alone at the service window to take breaks or complete tasks elsewhere. But she
admits that she, too, could step away, and she does not cite any added measure USPS
could have taken to make the workplace more accessible, other than further altering her
coworkers’ jobs. See EEOC v. Sears, Roebuck & Co., 417 F.3d 789, 803–04 (7th Cir. 2005).
Because USPS supplied the precise accommodations requested—even if they did not
altogether ease Simpson’s mind—a reasonable jury could not find in her favor on this
claim. See Yochim, 935 F.3d at 591 (affirming summary judgment when employer
provided accommodations, though not precisely those requested).

       Nor could a reasonable jury conclude that USPS fostered a hostile work
environment based on Simpson’s disability. Although such a claim is available under
the Americans with Disabilities Act, Ford v. Marion Cty. Sheriff’s Office, 942 F.3d 839, 852
(7th Cir. 2019), and presumably under the Rehabilitation Act, see Yochim, 935 F.3d at
593, Simpson needed evidence that she suffered “severe or pervasive” harassment at
work. Id. But a few unkind or even cruel remarks about Simpson needing a babysitter,
and one warning for cursing at a customer, cannot amount to the sort of hostility that
creates an unlawful environment. See Ford, 942 F.3d at 857. (“[E]mployers generally do
not face liability for off-color comments, isolated incidents, teasing, and other
unpleasantries.”).
No. 21-1547                                                                     Page 4

       Finally, summary judgment also was proper with respect to Simpson’s FMLA
claim. To prevail on an interference claim under 29 U.S.C. § 2615, Simpson must show
that USPS prejudiced her ability to exercise her rights secured by the FMLA. See Guzman
v. Brown County, 884 F.3d 633, 638 (7th Cir. 2018) (“The FMLA … makes it unlawful for
an employer to interfere with an employee’s attempt to exercise FMLA rights.”). The
record, however, shows that USPS approved all the leave Simpson requested to attend
to her ailing father and did not punish her for taking that leave.

                                                                           AFFIRMED